RUDKIN, Circuit Judge
(dissenting).
In Woo Hoo v. White, cited in the majority opinion, this court said that, upon the question of age, the opinion of a surgeon is believed to be of no greater value than that of a layman, and, in either case, is of little probative value to show a difference in age of only two years. In that case, as in this, the applicant claimed to be of the age of about 20 years, and the difference between the claimed age and the apparent age was from two to four years. Subsequent eases, I think, demonstrate the correctness of the views there expressed, and I do not feel that a person who has attained the age of majority, or nearly so, and has satisfactorily established his citizenship in other respects, should b® *454denied rights appertaining to citizenship simply because some person or persons express an opinion that he looks a little older or a little younger than he claims to be. We are daily brought into contact with people whose ages belie their appearance to as great an. extent as in the ease before us, and, if our own rights were involved, we would not be willing to hazard a penny on our judgment.
The order should be reversed.